DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments provided in the Appeal Brief of 7/16/2021
2.	Regarding to the rejection of claims 1, 4-5, 8, 10-11, 13-14, 16-21, 25, 27 and 29 under 35 U.S.C. 102(a)(1) as anticipated by Suzuki et al (US Patent No. 4,148,552) or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al (US Patent No. 4,148,552) in view of Kino et al (US Patent No. 5,073,018); the rejection of claims 1-5, 7-8, 10-11, 13-14, 16-22, 25, and 27-31 under 35 U.S.C. 103 as being unpatentable over Ganser (US Publication No. 2008/0198448) in view of Suzuki et al (US Patent No. 4,148,552) and Kino et al (US Patent No. 5,073,018); and the rejection of claims 15 and 23 under 35 U.S.C. 103 as being unpatentable over Ganser in view of Suzuki et al and Kino et al as set forth in the office action of 4/22/2021, applicant’s arguments provided in the Appeal Brief filed on 7/16/2021 have been fully considered and are persuasive. Thus all mentioned rejections over the applied art are now withdrawn.
Election/Restrictions
3.	Claim 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 12/21/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/21/2018 is now withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 
In the claim(s):
In claim 9: On line 1 of the claim, changed the status indicator of the claim from “(Withdrawn)” to --(Previously Presented)--.
Allowable Subject Matter
6.	Claims 1-5, 7-11, 13-23, 25 and 27-31 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872